DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LIGHTING DEVICE WITH AFOCAL PROJECTION OPTICS AND CORRESPONDING METHOD OF OPERATION.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oskotsky et al., US 2003/0076679 A1.
Regarding claim 1, Oskotsky discloses “A lighting device, comprising a light source (101, Fig. 1) configured to emit a light beam through an afocal projection optics (220, Fig. 3a) along a propagation path of the light beam from a negative lens (301, Fig. 3a, the light is diverged so it is a negative lens, ¶ [0078]) to a positive lens (303, Fig. 3ad, 303 is a convex lens, so it is a positive lens), wherein the lighting device comprises:
a further negative lens (312, Fig. 3a, the lens diverges the light) interposed and mobile (¶ [0061] “Second zoom lens 312 is capable of translation along optical axis 209 between first zoom lens 311 and output lens 303”) along the propagation path of the light beam from the negative lens to the positive lens, and
an optical element (311, Fig. 3a) interposed in the propagation path of the light beam between the negative lens and the further negative lens, the optical element comprising an optical element selected from a cylindrical lens (¶ [0063] “First zoom lens 311 and second zoom lens 312 are cylindrical lenses”), a prism and an axicon.”
Regarding claim 4, Oskotsky discloses the invention of claim 1, as cited above, and further discloses “the negative lens comprises a simple negative lens (seen in Fig. 3d, 301 is a single lens).”
Regarding claim 9, Oskotsky discloses the invention of claim 1, as cited above, and further discloses “A method of operating a lighting device according to claim 1, the method comprising moving the further negative lens along the propagation path of the light beam:
bringing it closer to the negative lens and away from the positive lens, or
moving it away from the negative lens and bringing it closer to the positive lens (¶ [0061] “Second zoom lens 312 is capable of translation along optical axis 209 between first zoom lens 311 and output lens 303”).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong, US 2010/0321940 A1 in view of Hansen et al., US 2016/0377256 A1.

Regarding claim 1, Zhong discloses “A lighting device, comprising a light source (3, Fig. 1) configured to emit a light beam through an afocal projection optics  along a propagation path of the light beam from a negative lens (L11, Fig. 1,  ¶ [0034]) to a positive lens (13, Fig.1, ¶ [0034]), wherein the lighting device comprises:
a further negative lens (14, Fig. 1) interposed and mobile (¶ [0027]) along the propagation path of the light beam from the negative lens to the positive lens”
However, Zhong does not disclose “an optical element interposed in the propagation path of the light beam between the negative lens and the further negative lens, the optical element comprising an optical element selected from a cylindrical lens, a prism and an axicon.”
Hansen discloses a prism effect system with a prism (119, Fig. 1) placed between an optical gate and a front lens (seen in Fig. 1).
At the time the invention as filed, it would have been obvious to one of ordinary skill in the art, to include a prism effect system, such as taught by Hansen, to the lighting device, as taught by Zhong. One of ordinary skill in the art would have been motivated to include a prism effect system for creating various light effects and mood lighting (Hansen, ¶ [0003]) and creating as many effects as possible in a light fixture (Hansen, ¶ [0008]).
Regarding claim 2, Zhong in view of Hansen discloses the invention of claim 1, as cited above, and further discloses “a mobile support member carrying at least two different optical elements selected from a cylindrical lens, a prism and an axicon, the mobile support member configured to selectively interpose in the propagation path of the light beam between the negative lens and the further negative lens an optical element selected out of said at least two different optical elements (Hansen, ¶ [0038] “It is also possible to arrange the multi-faceted prisms on mechanisms allowing to move the multi-facets prism out of the light beam. The multi-faceted prism can also be arranged on a prism wheel where a plurality of different multi-faceted prism are arranged”).”
Regarding claim 3, Zhong in view of Hansen discloses the invention of claim 2, as cited above, and further discloses “the mobile support member comprises a motorized effect wheel (Hansen, ¶ [0038]).”
Regarding claim 5, Zhong in view of Hansen discloses the invention of claim 1, as cited above, and further discloses “the positive lens comprises an achromatic doublet (Zhong, 13 comprises lenses L1 and L2).”
Regarding claim 6, Zhong in view of Hansen discloses the invention of claim 1, as cited above, and further discloses “the optical element interposed in the propagation path of the light beam between the negative lens and the further negative lens comprising a prism, the prism includes a pyramidal prism (Hansen, seen in Fig. 2a).”
Regarding claim 7, Zhong in view of Hansen discloses the invention of claim 6, as cited above, and further discloses “the pyramidal prism is interposed in the propagation path of the light beam between the negative lens and the further negative lens with its tapered side towards the positive lens (seen in Hansen Fig. 1, prism 119 has its point facing the front).”
Regarding claim 9, Zhong in view of Hansen discloses the invention of claim 1, as cited above, and further discloses “A method of operating a lighting device according to claim 1, the method comprising moving the further negative lens along the propagation path of the light beam:
bringing it closer to the negative lens and away from the positive lens, or
moving it away from the negative lens and bringing it closer to the positive lens (Zhong, ¶ [0027] “second lens assembly 14 is movable between a first so-called wide-angle operating position, and a second so-called narrow-angle or telephoto operating position”).”


Regarding claim 10, Zhong in view of Hansen discloses the invention of claim 9, as cited above, and further discloses “selectively changing the optical element interposed in the propagation path of the light beam (Hansen, ¶ [0038] “It is also possible to arrange the multi-faceted prisms on mechanisms allowing to move the multi-facets prism out of the light beam. The multi-faceted prism can also be arranged on a prism wheel where a plurality of different multi-faceted prism are arranged”) .”

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Hansen, and further in view of Morgenbrod et al., US 2013/0155648 A1.

Regarding claim 8, Zhong in view of Hansen discloses the invention of claim 1, as cited above, except “the optical element interposed in the propagation path of the light beam between the negative lens and the further negative lens comprising an axicon, the axicon is interposed in the propagation path of the light beam between the negative lens and the further negative lens with its tapered side facing the positive lens.”
Hansen does disclose the prism with its taper pointing in the forward direction (seen in Fig. 1), but does not disclose a prism that is an axicon (cone/conical prism).
Morgenbrod discloses an optical system with the use of axicon lenses (37, Fig. 7a-c).
At the time the invention as filed, it would have been obvious to one of ordinary skill in the art, to include axicon lenses, such as taught by Morgenbrod, as one of the optical elements, as taught by Zhong in view of Hansen. One of ordinary skill in the art would have been motivated to use an axicon for the effect of imposing a ring-shaped profile to the light beam (Morgenbrod, ¶ [0023]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Latteo, US 2019/0360665 A1 discloses an optical system with movable lenses
Nishitani et al., US 2014/0131327 A1 discloses an optical system with axicon lenses
Latteo, US 2016/0238217 A1 discloses an optical system with movable lenses in and out of the path
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/ELMITO BREVAL/Primary Examiner, Art Unit 2875